DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
 Claim 11 recites:
11.  The CPAP apparatus according to claim 2, wherein the reservoir lid includes a pair of support edges, and wherein the reservoir base includes a pair of abutment support surfaces to engage the respective support edges at the open position.  Emphasis added.

In claim 11, the term “the respective” lacks explicit antecedent basis.  This limitation likely has inherent antecedent basis because the claim means that the base includes a pair of abutment support surfaces, with each support surface engaging with a support edge.
To clarify the language of the claim, however, the Examiner suggests amending claim 11 to read:
11.  The CPAP apparatus according to claim 2, wherein the reservoir lid includes a pair of support edges, and wherein the reservoir base includes a pair of abutment support surfaces to engage the 

Claims 15 and 28 are objected to for the same reason as claim 11.



Claim Rejections - 35 USC § 112, Second and Fourth Paragraphs
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under pre-AIA  35 U.S.C. 112, second and fourth paragraphs.
Claim 35 recites:
35.  The PAP apparatus according to claim 30…
further comprising a hinge joint to pivotally couple the reservoir lid to the reservoir base for pivotal movement of the reservoir lid between the open position and the closed position…Emphasis added.

The italicized language is indefinite, because it is included in claim 30.  Therefore, it is unclear of the “hinge joint” of claim 35 is the same or different from the hinge joint of claim 30.
The italicized language also fails to further limit the scope of claim 30, because claim 30 recites this language.  
To overcome these rejections, the italicized language could be deleted from claim 35.
Claim Interpretation - 35 U.S.C. 112, Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2, 19 and 20 recite limitations which do not invoke 35 U.S.C. 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claims 2 and 19 each recite—“a flow generator configured to pressurize breathable air.”  This limitation is written in means-plus-function format because it uses the generic placeholder “generator” with functional language “configured to pressurize breathable air.”  But a “flow generator” is sufficiently structural to avoid invoking 35 U.S.C. 112, sixth paragraph.
Additionally, claims 2 and 20 each recite—“an overfill protection element having an egress path for water at a predetermined location.”  This limitation does not invoke 35 U.S.C. 112, sixth paragraph, because the claim describes the structure of the “overfill protection element” as this element has an egress path.  
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 2–13, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelper et al., US 2007/0169776 (“Kelper”) optionally in view of Sorio, US 4,986,937 (“Sorio”).
Claims 19, 21–28, 34 and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kelper or in the alternative under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelper in view of Kramer et al., US 2007/0079826 (“Kramer”).
Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kelper or in the alternative under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelper in view of Kramer and in further view of Sorio.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kelper, optionally in view of Kramer.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelper in view of Sorio.
Claim 33 jected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelper optionally in view of Sorio and optionally in view of Kramer.
Regarding claim 2, Kelper teaches a CPAP apparatus for generating a humidified flow of breathable air at continuously positive pressure with respect to atmosphere for delivery of an entrance of the airways of a patient for treatment of sleep disordered breathing.  See Kelper Figs. 1A, 1B, [0037].  
The CPAP apparatus comprises a gas flow generating system 12 (corresponding to the “flow generator”) configured to pressurize the breathable air.  See Kelper Fig. 1B, [0037].  The apparatus also comprises a docking assembly 14 (the “water reservoir dock”) having a cavity (seen in Fig. 1B).  The cavity has at least one dock seal, which is the seal that communicates with tank outlet 20.  Id. at [0039].  
The CPAP apparatus also comprises a fluid tank 16 (the “water reservoir”) configured to hold a predetermined maximum volume of water to be used for humidification of the breathable air.  See Kelper Fig. 1B, [0038].  The tank 16 comprises a lower tank housing 190 (the “reservoir base”) forming a cavity (the interior of the lower tank housing 190, configured to hold the predetermined maximum volume of water.  Id. at Fig. 14, [0081].  The tank 16 further comprises an upper tank housing 188 (the “reservoir lid”).  Id.  The upper tank housing 188 is pivotally connected to the lower tank housing 190 via a hinge joint that is formed by tabbed protrusions 214 and tab openings 232.  Id. at Figs. 14, 15, [0087].  The pivotal connection allows the tank 16 to be pivotally movable between an open position (the position when the upper tank housing 188 is removed) and a closed position (the position where the upper tank housing 188 closes the tank 16).  Id. The upper tank housing 188 comprises an inlet 18 (the “inlet”) and an outlet (the “outlet”) facing a common direction.  Id
The tank 16 further comprises a housing seal 209 (the “seal”) configured to sealing engage the upper and lower housings 188, 190 when the tank 16 is in the closed position.  See Kelper Fig. 14, [0087].  
The tank 16 also comprises an overflow protection element having an egress path for water at a predetermined location—which is the lower tank housing rim 222.  See Kelper Fig. 14, [0084].  The rim 222 is an overfill protection with an egress path for water, because water can flow over the rim 222.  
In the closed position, the housing seal 209 blocks and seals the egress path over the rim 222 to prevent fluid communication into and out of the water reservoir through the egress path, because the seal 209 provides a seal between the upper and lower housings 188, 190.  See Kelper Fig. 14, [0087].  
The lower housing 190 is configured to rest on a flat surface with the upper housing 188 in the open position, as seen in Fig. 14.  The rim 222 is configured to allow excess water above the predetermined maximum volume to spill out via the egress path if the predetermined maximum volume of water is exceeded, because water could flow over the top of the rim 222.  
The cavity of the docking assembly 14 is configured and sized to receive the tank 16, when the upper housing 188 is in the closed position, as seen in Fig. 1B.  Also, the tank 16 is configured to horizontally slide into the cavity of the docking assembly 14 so as to be inserted into the cavity, as seen in Fig. 1B.  
The tank 16 comprises an insertion end (the end with inlet 18 and outlet 20) and a graspable end (the end opposite to the insertion end).  See Kelper Figs. 1B, 14, [0038].  The insertion end includes the inlet 18 and the outlet 20.  Id.  The insertion end Id.  At least a portion of the graspable end remains exposed when the tank 16 is inserted into the cavity of the docking assembly 14 to a maximum possible extent, as seen in Fig. 1A.  The graspable end protrudes horizontally outside of the cavity of the docking assembly 14 when the inlet 18 and the outlet 20 of the insertion end of the tank 16 sealingly engage with the at least one dock seal of the docking assembly, as seen in Fig. 1A.
The upper tank housing 188 is not movable to the open position when the upper and lower housings 188, 190 are received in the cavity of the docking assembly 14 in an operative positon, because the upper housing 188 is enclosed by the docking assembly 14, as seen in Fig. 1A.

    PNG
    media_image1.png
    953
    1500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    571
    media_image2.png
    Greyscale

Kelper differs from claim 2, because the hinge joint, formed by tab openings 232 and tabbed protrusions 214, is on the graspable end of the tank 16, rather than on the insertion end as required by the claim.  See Kelper Fig. 14, [0083].
However, rearranging the parts of a prior art device is within the ambit of a person of ordinary skill in the art when the rearrangement would not modify the operation of the device.  See MPEP 2144.04(VI)(C).  Here, it would have been obvious for the tab openings 232 and tabbed protrusions 214 to be relocated to the insertion end of Kelper’s tank 16, because this rearrangement would not change the function of the tank 16.  The pivot, formed by the openings 232 and protrusions 214, is provided so that the upper and lower housings 188, 190 can be coupled to one another.  See Kelper Figs. 14, 15, [0087].  This connection would be possible regardless of which end of the tank 16 comprises the openings 232 and protrusions 214.
As noted, the Kelper’s rim 222 is interpreted as the “overflow protection element” because water would flow over the top of the rim 222, if the tank 16 is overfilled.
However, Sorio disclsoes a humidifier 100 comprising a water reservoir 130.  See Sorio Figs. 1, 2, col. 2, l. 34–col. 3, l. 11.  The reservoir 130 comprises walls 112, 114, 116, 118.  Id.  One of the walls 112, comprises an overflow outlet 154 that lies above the desired water level.  Id. at Fig. 1, col. 3, ll. 28–43.  The water outlet 154 is provided to prevent water from being filled above the desired water level.  Id.

    PNG
    media_image3.png
    1007
    671
    media_image3.png
    Greyscale

It would have been obvious to provide Sorio’s overflow outlet 154 in Kelper’s rim 222 to prevent water from flowing above a desired water level.  
With this modification, Kelper’s seal 209 would block and seal the overflow outlet 154 to prevent fluid communication into and out of the water reservoir through the overflow outlet 154, because the seal 209 provides a seal between the upper and lower housings 188, 190.  See Kelper Fig. 14, [0087].  
Claim 3 requires for the device of claim 2, the overfill protection element comprises a sloped profile.  Claim 4 requires for the device of claim 3, the sloped profile is part of a side profile of the reservoir base.
The rim 222 in Kelper has a sloped profiled, that is part of a side profile of the lower housing 190, because the rim 222 has rounded corners that form part of the lower housing 190.  See 
Claim 5 requires for the device of claim 3, the seal sealingly engages the reservoir base to surround and seal edges of the sloped profile.
Kelper teaches this feature, because the housing seal 209 sealingly engages the lower housing 209 to surround and seal edges of the rounded corners.  See Kelper Fig. 14, [0087].
Claim 6 requires for the device of claim 2, the hinge joint includes a pair of hinges each configured to engage with a respective one of a pair of recess portions to provide the pivotal movement.
In Kelper, the two tabbed protrusions 214 correspond to the “pair of hinges.”  See Kelper Figs. 14, 15, [0083], [0084].  Each protrusion 214 engages with a tab opening 232 to provide the pivotal movement.  Id.  at [0087].  The two tab openings 232 are the “pair of recess portions.”  
Claim 7 requires for the device of claim 6, the egress is path is positioned on the graspable end of the water reservoir.  The egress path is positioned on a right side of the graspable end is viewed from the graspable end.
In Kelper, the egress path is formed on a right side of the graspable end, because water could flow over the lop 222 on the right side of the graspable end.  See Kelper Fig. 14, [0084].
Claim 8 requires for the device of claim 6, the pair of hinges are provided on the reservoir lid and the pair of recess portions are provided to the base portion.
In Kelper, the protrusions 214 are provided on the upper housing 188 and the openings 232 are provided on the lower housing 190.  See 
Claim 9 requires that the device of claim 6 further comprises a latch arrangement to secure the reservoir base and the reservoir lid together.  The latch arrangement is on an opposite side of the reservoir with respect to the pair of hinges.
In Kelper, the tank 16 comprises a catch 226 and tabbed portion 228 (the “latch arrangement”) on an opposite side of the tank with respect to the protrusions 214.  See Kelper Fig. 14, [0087].
Claim 10 requires for the device of claim 9, the latch arrangement is configured to allow the lid and the base to move relative to one another while the seal maintains sealing between the lid and the base.
This limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device, rather than its structure.
However, the upper housing 188 could be pushed toward the lower housing 190, when the housings are closed by the latch 226, 228, due to the compressible nature of the housing seal 209.  See Kelper Fig. 14, [0087].
Claim 11 requires for the device of claim 2, the lid includes a pair of support edges.  The base includes a pair of abutment support surfaces to engage with the respective support edges at the open position.
In Kelper, the upper housing 188 comprises a pair of tabbed protrusions 214 (the “pair of support edges”) and the lower housing 190 comprises a pair of openings 232 (the “pair of abutment support surfaces”) which engage with the tabbed protrusions.  See Kelper Figs. 14, 15, [0087].
Claim 12 requires for the device of claim 2, the base comprises side walls forming the cavity.  The base further comprises a flange projecting inwardly from at 
In Kelper, the lower housing 190 comprises side walls (the walls of the lower housing) forming the cavity. See Kelper Fig. 14.  The lower housing 190 further comprises a plurality of housing struts 220 projecting inwardly from the side walls toward the cavity.  Id. at Fig. 4, [0084].  One of the struts corresponds to the “flange.”  The struts 220 form a portion of an opening into the cavity, because the struts 220 define part of the cavity itself.  Id.  The upper, free end of each strut 220 comprises a lip, as seen in Fig. 14.
Additionally, note that the seal ledge 224 can also correspond to the “flange” with the rim 222 corresponding to the “lip.”  See Kelper Fig. 14, [0084].  With this interpretation, the top of the rim 222 and/or the area of the rim 222 containing Sorio’s overflow outlet 154 would correspond to the “overfill protection element.”
Claim 13 requires for the device of claim 12, the lip extends substantially perpendicular to the flange.
Note that the term “substantially” does not create an indefiniteness issue.  Rather, a person of ordinary skill in the art would understand that the lip extends perpendicular to the flange, with some potential minor variation.  See MPEP 2173.05(b).
In Kelper, the lip extends substantially perpendicular to the strut 220, as seen in Fig. 14.  Add
Claim 15 
Claim 18 requires for the device of claim 2, the water reservoir dock includes a heater plate.  The base includes a conductor plate constructed from a heat conducting material.  When the reservoir is in the operative position, the conductor plate thermally engages with the heater plate to allow transfer of heat from the heater plate to the conductor plate during operation of the heater plate.
In Kelper, the docking assembly 14 comprises a heating element 352 (the “heater plate”).  See Kelper Fig. 18, [0098].  The lower housing 190 comprises a heat conductor 240 (the “conductor plate”) constructed from a heat conducting material.  Id. at Fig. 14, [0086].  When the tank 16 is in the operative position, the conductor 240 thermally engages with the heating element 352 to allow transfer of heat from the heating element 352 to the conductor 240.  Id. at [0098].
Claim 32 requires for the device of claim 2, the base comprises side walls forming the cavity.  The base further comprises a flange projecting inwardly from at least one of the side walls and forming at least a portion of an opening into the cavity.  The base further comprises a lip along at least a portion of an edge of the flange.  The lip comprises at least one orifice in one or more positions along the lip that forms the egress path for water.
Kelper’s lower housing 190 comprises side walls forming the cavity, as seen in Fig. 14.  The lower housing 190 also comprises a seal ledge 224 (the “flange”) projecting inwardly from the side walls and forming at least a portion of an opening into the cavity.  See Kelper Fig. 14, [0084].  The lower housing 190 further comprises a rim 222 (the “lip”) along at least a portion of an edge of the seal ledge 224.  Id
Kelper differs from claim 32, because it fails to disclose that the rim 222 comprises an orifice that forms the egress path for water.
However, Sorio disclsoes a humidifier 100 comprising a water reservoir 130.  See Sorio Figs. 1, 2, col. 2, l. 34–col. 3, l. 11.  The reservoir 130 comprises walls 112, 114, 116, 118.  Id.  One of the walls 112, comprises an overflow outlet 154 that lies above the desired water level.  Id. at Fig. 1, col. 3, ll. 28–43.  The water outlet 154 is provided to prevent water from being filled above the desired water level.  Id.

    PNG
    media_image3.png
    1007
    671
    media_image3.png
    Greyscale

It would have been obvious to provide Sorio’s overflow outlet 154 in Kelper’s rim 222 to prevent water from flowing above a desired water level.  
Claim 33 requires for the device of claim 2, the lid comprises a side wall in which the inlet and the outlet are formed.
Kelper teaches this feature because the upper housing 188 comprises a top, side wall in which the inlet 18 and outlet 20 are formed, as seen in Fig. 14.
Additionally, it would have been obvious for the inlet 18 and outlet 20 to be located on the same side wall at the rear end of the tank 16.  When the tank 16 is inserted into the dock 14, the inlet 18 and outlet 20 connect to orifices within the dock 14.  See Kelper [0038].  Kramer discloses a CPAP machine with a water chamber 2 comprising an inlet 27 and an outlet 28.  See Kramer Figs. 1, 4, [0061], [0070].  The water chamber 2 is inserted into a dock 3, as seen in Fig. 1.  When the chamber 2 is inserted into the dock, the inlet 27 and outlet 28 are inserted to a dock correspond to orifices in the dock.  Id.  The inlet 27 and out 28 are located on one side of the water chamber 2.  Rearranging the parts of a device is within the ambit of a person of ordinary skill in the art when the rearrangement would not significantly alter the function of the device.  See MPEP 2144.04(VI)(C).  Therefore, rearranging Kelper so that the inlet 18 and outlet 20 are coplanar on a common side wall at the rear end of the tank 16 would have been obvious, because this configuration would not significantly affect the function of the device, as this configuration is known in the art, in view of Kramer.

    PNG
    media_image4.png
    532
    976
    media_image4.png
    Greyscale

 Regarding claim 19, Kelper teaches a CPAP apparatus for generating a humidified flow of breathable air at continuously positive pressure with respect to atmosphere for delivery of an entrance of the airways of a patient for treatment of sleep disordered breathing.  See Kelper Figs. 1A, 1B, [0037].  
The CPAP apparatus comprises a gas flow generating system 12 (corresponding to the “flow generator”) configured to pressurize the breathable air.  See Kelper Fig. 1B, [0037].  The apparatus also comprises a docking assembly 14 (the “water reservoir dock”) having a cavity (seen in Fig. 1B).  The docking assembly 14 comprises a heating element 353 (the “heater plate).  Id. at Fig. 18, [0098].
The CPAP apparatus also comprises a fluid tank 16 (the “water reservoir”) configured to hold a predetermined maximum volume of water to be used for humidification of the breathable air.  See Kelper Fig. 1B, [0038].  The tank 16 comprises a lower tank housing 190 (the “reservoir base”) comprising side walls (the walls of the tank 16) forming a cavity (the interior of the lower tank housing 190) configured to hold the predetermined maximum volume of water.  Id
The lower housing 190 comprises a seal ledge 224 (the “flange”) projecting inwardly from the side walls toward the cavity and forming at least a portion of an opening into the cavity.  See Kelper Fig. 14, [0084].  The lower housing 190 further comprises a rim 222 (the “lip”) along a portion of a free end of the seal ledge 224.  Id.  
Note also that one of the housing struts 220 can also correspond to the “flange” with the top of the strut corresponding to the “lip.”  See Kelper Fig. 14, [0084].
The tank 16 further comprises an upper tank housing 188 (the “reservoir lid”).  Id. The upper housing 188 is pivotally connected to the lower housing to allow the tank 16 to be movable between an open position and a closed position.  See Kelper Fig. 14, [0087].  The upper housing 188 comprises an inlet 18 (the “first opening”) and an outlet 20 (the “second opening”).  Id. at Fig. 14, [0038].  The upper housing 188 comprises a top side wall in which the inlet 18 and outlet 20 are formed.  Id.
When the upper housing 188 is in the closed position, the tank 16 is engaged with the dock 14 by sliding the upper and lower housings 188, 190 as a unit relative to the dock, as seen in Fig. 1B.
The lower housing 190 comprises a conductor 240 (the “conductor plate”) constructed from a heat conducting material.  See Kelper Fig. 14, [0086].  When the tank 16 is engaged with the dock 14 in an operative position, the conductor 240 thermally engages with the heating element 352 so as to allow transfer of heat from the heating element 352 to the conductor 240 during operation of the heater.  Id. at [0098].

    PNG
    media_image1.png
    953
    1500
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    848
    571
    media_image2.png
    Greyscale

As noted, Kelper’s inlet 18 and outlet 20 are formed on the top side wall of the upper housing 188.  See Kelper Fig. 14.  However, it also would have been obvious for the inlet 18 and outlet 20 to be located on the same side wall at the rear end of the tank 16.  When the tank 16 is inserted into the dock 14, the inlet 18 and outlet 20 connect to See Kelper [0038].  Kramer discloses a CPAP machine with a water chamber 2 comprising an inlet 27 and an outlet 28.  See Kramer Figs. 1, 4, [0061], [0070].  The water chamber 2 is inserted into a dock 3, as seen in Fig. 1.  When the chamber 2 is inserted into the dock, the inlet 27 and outlet 28 are inserted to a dock correspond to orifices in the dock.  Id.  The inlet 27 and out 28 are located on one side of the water chamber 2.  Rearranging the parts of a device is within the ambit of a person of ordinary skill in the art when the rearrangement would not significantly alter the function of the device.  See MPEP 2144.04(VI)(C).  Therefore, rearranging Kelper so that the inlet 18 and outlet 20 are coplanar on a common side wall at the rear end of the tank 16 would have been obvious, because this configuration would not significantly affect the function of the device, as this configuration is known in the art, in view of Kramer.

    PNG
    media_image4.png
    532
    976
    media_image4.png
    Greyscale

Claim 20 requires for the device of claim 19, the base includes an overfill protection element having an egress path for water at a predetermined location.  In the 
In Kelper, the tank 16 comprises an overflow protection element having an egress path for water at a predetermined location—which is the lower tank housing rim 222.  See Kelper Fig. 14, [0084].  Water can flow over the rim 222 when the tank 16 lays flat on a surface in the open position.
Additionally, Sorio disclsoes a humidifier 100 comprising a water reservoir 130.  See Sorio Figs. 1, 2, col. 2, l. 34–col. 3, l. 11.  The reservoir 130 comprises walls 112, 114, 116, 118.  Id.  One of the walls 112, comprises an overflow outlet 154 that lies above the desired water level.  Id. at Fig. 1, col. 3, ll. 28–43.  The water outlet 154 is provided to prevent water from being filled above the desired water level.  Id.  It would have been obvious to provide Sorio’s overflow outlet 154 in Kelper’s rim 222 to prevent water from flowing above a desired water level.  
Claim 21 requires for the device of claim 20, the overfill protection element comprises a sloped profile.  Claim 22 requires for the device of claim 21, the sloped profile is part of a side profile of the reservoir base.
The rim 222 in Kelper has a sloped profiled, that is part of a side profile of the lower housing 190, because the rim 222 has rounded corners that form part of the lower housing 190.  See Kelper Fig. 14, [0084].
Claim 23 
Note that the term “substantially” does not create an indefiniteness issue.  Rather, a person of ordinary skill in the art would understand that the lip extends perpendicular to the flange, with some potential minor variation.  See MPEP 2173.05(b).
In Kelper, the lip extends substantially perpendicular to the strut 220, as seen in Fig. 14.
Additionally, the rim 222 extends substantially perpendicular to the seal ledge 224, as seen in Fig. 14.  
Claim 24 requires that the device of claim 19 further comprises a hinge joint to pivotally couple the reservoir lid to the lid to the base for pivotal movement of the lid between the open and closed positions.  The hinge joint includes a pair of hinges, each configured to engage with a respective one of a pair of recess portions to provide the pivotal movement.
In Kelper, the tank 16 comprises a hinge joint formed by a pair of tab openings 232 and tabbed protrusions 214.  See Kelper Figs. 14, 15, [0087].  The hinge joint allows for pivotal movement of the upper housing 188 between the open and closed positions.  Id.  The pair of tabbed protrusions 214 is the “pair of hinges” and the pair of openings 232 is the “pair of recess portions.”  Id.
Claim 25 requires for the device of claim 25, the pair of hinges are provided in the lid and the pair of recess portions are provided in the base.
In Kelper, the tabbed protrusions 214 are provided in the upper housing 188 and the pair of openings 232 are provided in the lower housing 190.  See 
Claim 26 requires that the device of claim 24 further comprises a latch arrangement to secure the reservoir base and the reservoir lid together.  The latch arrangement is on an opposite side of the reservoir with respect to the pair of hinges.
In Kelper, the tank 16 comprises a catch 226 and tabbed portion 228 (the “latch arrangement”) on an opposite side of the tank with respect to the protrusions 214.  See Kelper Fig. 14, [0087].
Claim 27 requires for the device of claim 19, the lid includes a pair of support edges.  The base includes a pair of abutment support surfaces to engage with the respective support edges at the open position.
In Kelper, the upper housing 188 comprises a pair of tabbed protrusions 214 (the “pair of support edges”) and the lower housing 190 comprises a pair of openings 232 (the “pair of abutment support surfaces”) which engage with the tabbed protrusions.  See Kelper Figs. 14, 15, [0087].
Regarding claim 28, Kelper teaches that the top of strut 220 is perpendicular to the strut 220, as the top of the strut extends horizontally while the strut 220 itself extends vertically, a seen in Fig. 14.
Additionally, the tank 16 comprises a hinge joint formed by a pair of tab openings 232 and tabbed protrusions 214.  See Kelper Figs. 14, 15, [0087].  The hinge joint allows for pivotal movement of the upper housing 188 between the open and closed positions.  Id.  The pair of tabbed protrusions 214 is the “pair of hinges” and the pair of openings 232 is the “pair of recess portions.”  Id
Furthermore, the tank 16 comprises a catch 226 and tabbed portion 228 (the “latch arrangement”) on an opposite side of the tank with respect to the protrusions 214.  See Kelper Fig. 14, [0087].
The upper housing 188 comprises a pair of support edges, which is the back section of each of the two long side edges at the bottom of the long sidewalls of the upper housing 188, seen in Fig. 14.  The lower housing 190 includes a pair of abutment support surfaces to engage the support edges at the open position, which is the back section of each of the two long side edges at the top of the long side walls of the lower housing 190, as seen in Fig. 14.  
The tank 16 further comprises a housing seal 209 (the “seal”) configured to sealingly engage the upper and lower housings 188, 190 when the tank 16 is in the closed position.  See Kelper Fig. 14, [0087].  In the closed position the top of the strut is arranged inside of the housing seal 209, as seen in Fig. 14.
Regarding claim 30, the dock 14 forms a cavity to at least partially receive the upper and lower housings 188, 190 in the operative position.  See Kelper Fig. 1B.  The tank 16 is configured to horizontally slide into the cavity of the docking assembly 14 so as to be inserted into the cavity.  Id.  The tank 16 comprises an insertion end (the end with inlet 18 and outlet 20) and a graspable end (the end opposite to the insertion end).  Id. Figs. 1B, 14, [0038].  The dock 14 and tank 16 are shaped and dimensioned so that the graspable end is positioned outside of the cavity of the dock when the insertion end is received in the cavity of the dock in the operative position.  Id
The tank 16 further comprises a hinge joint, formed by tabbed protrusions 214 and tab openings 232 to pivotally couple the upper and lower housings 188, 190 between the open and closed positions.  See Kelper Figs. 14, 15, [0087].  
The upper tank housing 188 is not movable to the open position when the upper and lower housings 188, 190 are received in the cavity of the docking assembly 14 in an operative positon, because the upper housing 188 is enclosed by the docking assembly 14, as seen in Fig. 1A.
Kelper differs from claim 30, because the hinge joint, formed by tab openings 232 and tabbed protrusions 214, is on the graspable end of the tank 16, rather than on the insertion end as required by the claim.  See Kelper Fig. 14, [0083].
However, rearranging the parts of a prior art device is within the ambit of a person of ordinary skill in the art when the rearrangement would not modify the operation of the device.  See MPEP 2144.04(VI)(C).  Here, it would have been obvious for the tab openings 232 and tabbed protrusions 214 to be relocated to the insertion end of Kelper’s tank 16, because this rearrangement would not change the function of the tank 16.  The pivot, formed by the openings 232 and protrusions 214, is provided so that the upper and lower housings 188, 190 can be coupled to one another.  See Kelper Figs. 14, 15, [0087].  This connection would be possible regardless of which end of the tank 16 comprises the openings 232 and protrusions 214.
Claim 34 
Kelper’s tank 16 comprises a housing seal 209 (the “seal”) configured to sealingly engage the upper and lower housings 188, 190 in the closed position.  See Kelper Fig. 14, [0087].  In the closed position, the top of the strut 220 is inside seal 209, as seen in Fig. 14.
Regarding claim 35, Kelper teaches that the top of strut 220 is perpendicular to the strut 220, as the top of the strut extends horizontally while the strut 220 itself extends vertically, a seen in Fig. 14.
Additionally, the hinge joint comprises a pair of tabbed protrusions 214 (the “pair of hinges”) each configured to engage with a respective one of a pair of openings 232 (the “pair of recess portions”) to provide the pivotal movement.  See Kelper Figs. 14, 15, [0087]. 
Furthermore, the tank 16 comprises a catch 226 and tabbed portion 228 (the “latch arrangement”) to secure the upper and lower housings 188, 190 together.  See Kelper Fig. 14, [0087].  The latch arrangement is on an opposite side of the tank with respect to the protrusions 214.  Id.  
The upper housing 188 comprises a pair of support edges, which is the back section of each of the two long side edges at the bottom of the long sidewalls of the upper housing 188, seen in Fig. 14.  The lower housing 190 includes a pair of abutment support surfaces to engage the support edges at the open position, which is the back section of each of the two long side edges at the top of the long side walls of the lower housing 190, as seen in Fig. 14.  
The tank 16 further comprises a housing seal 209 (the “seal”) configured to sealingly engage the upper and lower housings 188, 190 when the tank 16 is in the See Kelper Fig. 14, [0087].  In the closed position the top of the strut is arranged inside of the housing seal 209, as seen in Fig. 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2–13, 15, 18–28, 30, and 32–35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–12 of U.S. Patent No. 10,342,950. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–12 of U.S. Patent No. 10,342,950 substantially correspond to claims 2–13, 15, 18–28, 30, and 32–35 of instant application.
Claims 2–13, 15, 18–28, 30, and 32–35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–28 of U.S. Patent No. 9,861,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–28 of U.S. Patent No. 9,861,778 substantially correspond to claims 2–13, 15, 18–28, 30, and 32–35 of instant application.
Response to Arguments
35 U.S.C. 112, Second Paragraph Rejections
The Examiner withdraws the previous 35 U.S.C. 112, second paragraph rejections of claims 2–13, 15, 18 and 20–22 in light of the amendments.
35 U.S.C. 103(a) Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776